Exhibit 10.1

 

SERVICE AGREEMENT

 

This SERVICE AGREEMENT (the “Agreement”) is made as of this 20th day of
November, 2007, by and between Anthony Taylor, an individual having an address
at 94 Pitt’s Bay Road, P.O. Box HM 2079, Pembroke HM HX, Bermuda (the
“Executive”) and Montpelier Re Holdings Ltd., whose registered office is located
at Clarendon House, 2 Church Street, Hamilton, Bermuda (collectively, the
“Company”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to a certain Service Agreement, dated as of August 26, 2004
between the Company and the Executive, the Executive has served as Chief
Executive Officer (“CEO”) of the Company and of its affiliate, Montpelier
Reinsurance Ltd., (“MRL”) and has served in such capacities since January 1,
2002; and

 

WHEREAS, at the request of the Board of Directors of the Company (“Board”), the
Executive has also served as President of the Company and of MRL, and has agreed
to continue to serve in that capacity until December 31, 2007; and

 

WHEREAS, the Executive was named Chairman of the Board at a meeting of the Board
held February 27, 2004, and has served in that capacity since; and

 

WHEREAS, the Company desires to continue to employ the Executive in the
capacities set forth hereinbelow, and the Executive desires to continue
employment under the terms and conditions of this Agreement;

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and agreements herein contained, and for other valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:

 


1.             EMPLOYMENT. THE COMPANY HEREBY SHALL CONTINUE TO EMPLOY THE
EXECUTIVE, AND THE EXECUTIVE HEREBY ACCEPTS THE CONTINUATION OF EMPLOYMENT, AS
CEO OF THE COMPANY AND AS CHAIRMAN OF THE BOARD; PROVIDED, HOWEVER, THAT NO
SOONER THAN JUNE 30, 2008, THE EXECUTIVE SHALL STEP DOWN AS CEO OF THE COMPANY
AND SHALL ASSUME THE NEWLY CREATED ROLE OF EXECUTIVE CHAIRMAN OF THE BOARD
(“EXECUTIVE CHAIRMAN”), ALL UNDER THE TERMS AND SUBJECT TO THE CONDITIONS SET
FORTH HEREIN.


 


2.             TERM. SUBJECT TO PARAGRAPH 7, THE EXECUTIVE SHALL BE EMPLOYED
HEREUNDER FOR THE PERIOD COMMENCING JANUARY 1, 2008, WHICH SHALL BE THE
EFFECTIVE DATE OF THIS AGREEMENT (“EFFECTIVE DATE”), AND ENDING DECEMBER 31,
2009 (THE “TERM”).


 


3.             DUTIES.


 


(A)           FOR THE PERIOD OF TIME DURING THE TERM IN WHICH THE EXECUTIVE IS
INITIALLY EMPLOYED AS CEO AND CHAIRMAN OF THE BOARD (THE “INITIAL PHASE OF THE
TERM”), THE EXECUTIVE SHALL HAVE ALL RESPONSIBILITIES COMMENSURATE WITH SUCH
POSITIONS, AND FOR THE PERIOD OF TIME DURING THE TERM IN WHICH THE EXECUTIVE IS
EMPLOYED AS EXECUTIVE CHAIRMAN (THE “SECOND PHASE OF THE TERM”), THE EXECUTIVE
SHALL HAVE ALL RESPONSIBILITIES COMMENSURATE WITH SUCH POSITION. THE EXECUTIVE
SHALL PERFORM SUCH DUTIES AND EXERCISE SUCH POWERS IN RELATION TO THE BUSINESS
OF THE COMPANY, OR OF ANY GROUP COMPANY, AS MAY FROM TIME TO TIME REASONABLY BE
ASSIGNED TO OR VESTED IN HIM BY THE BOARD AND SHALL GIVE TO THE BOARD SUCH
INFORMATION REGARDING THE AFFAIRS OF THE COMPANY, AND OF ANY GROUP COMPANY, AS
IT SHALL REQUIRE AND AT ALL TIMES IN ALL RESPECTS

 

2

--------------------------------------------------------------------------------


 


CONFORM TO AND COMPLY WITH THE REASONABLE DIRECTIONS AND REGULATIONS MADE BY THE
BOARD. THE EXECUTIVE SHALL PERFORM SUCH SERVICES FOR ANY GROUP COMPANY,
INCLUDING BUT NOT LIMITED TO MRL, (WITHOUT FURTHER REMUNERATION EXCEPT AS
OTHERWISE AGREED), AND SHALL, WHILE EMPLOYED AS CEO AND CHAIRMAN OF THE BOARD,
ACCEPT SUCH OFFICES IN ANY SUCH GROUP COMPANIES AS THE BOARD, REASONABLY MAY
REQUIRE, CONSISTENT WITH HIS PRIMARY DUTIES AT THE TIME. THE EXECUTIVE SHALL
WELL AND FAITHFULLY SERVE THE COMPANY AND THE GROUP COMPANIES, AND SHALL USE HIS
BEST ENDEAVORS TO PROMOTE, DEVELOP AND EXTEND THEIR BUSINESSES AND INTERESTS,
GIVING AT ALL TIMES THE FULL BENEFIT OF HIS KNOWLEDGE, EXPERTISE, TECHNICAL
SKILL AND INGENUITY. ALL OTHER SENIOR OFFICERS AND EXECUTIVES OF THE COMPANY
SHALL REPORT TO THE EXECUTIVE WHILE THE EXECUTIVE IS EMPLOYED AS CEO AND
CHAIRMAN OF THE BOARD. FOR PURPOSES OF THIS AGREEMENT, “GROUP COMPANY” SHALL
MEAN AND INCLUDE ANY COMPANY WHICH IS FROM TIME TO TIME A HOLDING COMPANY (AS
DEFINED BY SECTION 86 OF THE COMPANIES ACT 1981 (THE “COMPANIES ACT”), BUT
IRRESPECTIVE OF WHETHER IT IS A BERMUDA COMPANY OR AN OVERSEAS COMPANY) OF THE
COMPANY, A SUBSIDIARY COMPANY (AS SO DEFINED) OF THE COMPANY, A SUBSIDIARY
COMPANY (AS SO DEFINED) OF A HOLDING COMPANY (AS SO DEFINED) OF THE COMPANY, OR
A COMPANY IN WHICH THE COMPANY OWNS AT LEAST 50% OF THE ISSUED SHARE CAPITAL.


 


(B)           DURING THE INITIAL PHASE OF THE TERM, THE EXECUTIVE AGREES THAT HE
WILL DEVOTE SUBSTANTIALLY ALL OF HIS TIME AND ATTENTION TO THE AFFAIRS OF THE
COMPANY AND THE GROUP COMPANIES AND THAT HE WILL NOT ENGAGE, DIRECTLY OR
INDIRECTLY, IN ANY OTHER BUSINESS OR OCCUPATION. DURING THE SECOND PHASE OF THE
TERM, THE EXECUTIVE AGREES TO DEVOTE SUCH TIME AS IS NECESSARY TO ENABLE HIM TO
CARRY OUT HIS DUTIES AS EXECUTIVE CHAIRMAN. THE EXECUTIVE MAY (I) SERVE ON
CORPORATE, CIVIC OR CHARITABLE BOARDS OR COMMITTEES AND OTHERWISE ENGAGE IN
CHARITABLE AND CIVIC ACTIVITIES, AND (II) ENGAGE IN PERSONAL INVESTMENT
ACTIVITIES ON BEHALF OF HIMSELF OR HIS FAMILY, PROVIDED THAT

 

3

--------------------------------------------------------------------------------


 


THE EXECUTIVE CONTINUES TO DEVOTE SUBSTANTIALLY ALL OF HIS TIME AND ATTENTION TO
THE AFFAIRS OF THE COMPANY AND THE GROUP COMPANIES DURING THE INITIAL PHASE OF
THE TERM AND SUCH TIME AND ATTENTION AS IS APPROPRIATE TO HIS DUTIES AS
EXECUTIVE CHAIRMAN DURING THE SECOND PHASE OF THE TERM.


 


(C)           THE COMPANY RESERVES THE RIGHT TO REQUIRE THE EXECUTIVE NOT TO
ATTEND WORK AND/OR NOT TO UNDERTAKE ALL OR ANY OF HIS DUTIES HEREUNDER DURING A
PERIOD OF UP TO TWELVE (12) MONTHS IMMEDIATELY PRECEDING THE TERMINATION OF HIS
EMPLOYMENT, PROVIDED ALWAYS THAT THE COMPANY SHALL CONTINUE TO PAY THE
EXECUTIVE’S BASE SALARY AND CONTRACTUAL BENEFITS FOR SUCH PERIOD. THIS PARAGRAPH
3(C) SHALL NOT AFFECT THE GENERAL RIGHT OF THE COMPANY TO SUSPEND THE EXECUTIVE
FOR CAUSE (AS DEFINED IN PARAGRAPH 7(C), BELOW).


 


4.             COMPENSATION AND RELATED MATTERS. AS FULL COMPENSATION FOR THE
EXECUTIVE’S PERFORMANCE OF HIS DUTIES AND RESPONSIBILITIES HEREUNDER DURING THE
TERM, THE COMPANY SHALL PAY THE EXECUTIVE THE COMPENSATION AND PROVIDE THE
BENEFITS SET FORTH BELOW AND IN PARAGRAPH 5 OF THIS AGREEMENT:


 


(A)           BASE SALARY. DURING THE INITIAL PHASE OF THE TERM, THE COMPANY
SHALL PAY THE EXECUTIVE A SALARY AT THE ANNUAL RATE OF NINE HUNDRED SEVENTY FIVE
THOUSAND DOLLARS ($975,000) (U.S.) AND DURING THE SECOND PHASE OF THE TERM, THE
COMPANY SHALL PAY THE EXECUTIVE SALARY AT THE ANNUAL RATE OF SIX HUNDRED FIFTY
THOUSAND DOLLARS ($650,000) (SUCH AMOUNTS, THE “BASE SALARY”). BASE SALARY SHALL
BE LESS APPLICABLE WITHHOLDING AND OTHER DEDUCTIONS, PAYABLE MONTHLY IN ARREARS
ON THE DAY APPOINTED BY THE BOARD FOR THE PAYMENT OF SALARIES OR PRO RATA IF THE
EXECUTIVE IS EMPLOYED FOR LESS THAN A FULL MONTH OR IF THE EXECUTIVE’S POSITION
CHANGES DURING THE MONTH, RESULTING IN A DIFFERENT BASE SALARY. THE COMPENSATION
AND NOMINATING COMMITTEE OF THE BOARD (THE “COMPENSATION COMMITTEE”), SUBJECT TO
RATIFICATION OF THE BOARD,

 

4

--------------------------------------------------------------------------------


 


MAY, IN ITS SOLE DISCRETION, INCREASE OR DECREASE THE BASE SALARY AT ANY TIME
DURING THE TERM; PROVIDED, HOWEVER, THAT IN NO EVENT SHALL THE EXECUTIVE’S BASE
SALARY BE DECREASED AT ANY TIME DURING THE TERM BELOW THE RATES SET FORTH ABOVE.
THE BASE SALARY SHALL BE INCLUSIVE OF ANY DIRECTOR’S FEES OR OTHER FEES OR
REMUNERATION PAYABLE TO THE EXECUTIVE BY THE COMPANY OR ANY GROUP COMPANY
(INCLUDING REMUNERATION PAID UNDER ANY SERVICE AGREEMENT WITH MONTPELIER
MARKETING SERVICES (UK) LIMITED) AND, ACCORDINGLY, EITHER THE EXECUTIVE SHALL
PAY OVER OR CAUSE TO BE PAID OVER TO THE COMPANY ALL SUCH FEES OR REMUNERATION
PAID OR PAYABLE TO HIM OR HIS BASE SALARY SHALL BE REDUCED BY THE AMOUNT OF SUCH
FEES OR REMUNERATION.


 


(B)           BONUSES. THE EXECUTIVE SHALL BE ENTITLED TO PARTICIPATE IN THE
COMPANY’S ANNUAL BONUS PLAN WITH A TARGET BONUS EQUAL TO 100% OF HIS BASE SALARY
(THE “TARGET BONUS”). FOR THE YEAR IN WHICH THE EXECUTIVE FIRST BECOMES
EXECUTIVE CHAIRMAN, SUCH TARGET BONUS SHALL BE DETERMINED BASED ON THE AVERAGE
OF THE BASE SALARY IN EFFECT WHILE CEO AND CHAIRMAN OF THE BOARD AND THE BASE
SALARY IN EFFECT WHILE EXECUTIVE CHAIRMAN. IF THE COMPANY’S ANNUAL BONUS PLAN IS
TERMINATED, DURING THE TERM OF THIS AGREEMENT THE EXECUTIVE SHALL REMAIN
ENTITLED TO AN ANNUAL BONUS ON THE SAME TERMS AND CONDITIONS AS WERE CONTAINED
IN THE COMPANY’S ANNUAL BONUS PLAN WITH A TARGET BONUS EQUAL TO THE TARGET
BONUS.


 


(C)           LONG-TERM INCENTIVE PLAN. THE EXECUTIVE SHALL BE ENTITLED TO
PARTICIPATE IN THE MONTPELIER LONG-TERM INCENTIVE PLAN (“LTIP”), AS IN EFFECT
FROM TIME-TO-TIME, OR SHALL BE ENTITLED TO COMPARABLE LONG-TERM INCENTIVES
OUTSIDE OF THE LTIP, IF THE LTIP IS TERMINATED AND THE COMPANY DOES NOT ADOPT
ANY COMPARABLE REPLACEMENT PLAN.


 


(D)           BENEFITS. THE EXECUTIVE SHALL BE ELIGIBLE TO RECEIVE THE BENEFITS
THAT THE COMPANY GENERALLY MAKES AVAILABLE TO ITS EXECUTIVES (AS THE SAME MAY BE
REVISED FROM TIME TO TIME),

 

5

--------------------------------------------------------------------------------


 


INCLUDING BUT NOT LIMITED TO, THE COMPANY’S RETIREMENT, SAVINGS, MEDICAL,
DENTAL, LIFE INSURANCE AND DEFERRED COMPENSATION PLANS.


 


(E)           PAID HOLIDAY. IN ADDITION TO THE USUAL PUBLIC HOLIDAYS, THE
EXECUTIVE SHALL BE ENTITLED TO RECEIVE TWENTY-FIVE (25) PAID DAYS HOLIDAY EACH
YEAR. THE EXECUTIVE MAY SCHEDULE THE HOLIDAY DAYS AS HE ELECTS, SUBJECT TO THE
REASONABLE DISAPPROVAL OF THE BOARD. ANY ENTITLEMENT TO HOLIDAY REMAINING AT THE
END OF A YEAR MAY BE CARRIED TO THE NEXT SUCCEEDING YEAR BUT NO FURTHER.
ENTITLEMENT TO HOLIDAY (AND ON TERMINATION, HOLIDAY PAY IN LIEU OF HOLIDAY)
ACCRUES PRO RATA THROUGHOUT EACH YEAR, PROVIDED THAT FRACTIONS OF DAYS SHALL BE
DISREGARDED IN CALCULATING ENTITLEMENT TO VACATION OR PAYMENT IN LIEU THEREOF.


 


(F)            CURRENCY. THE EXECUTIVE’S BASE SALARY, ANNUAL BONUSES, CASH
SETTLEMENT, IF ANY, OF PERFORMANCE SHARES UNDER THE LTIP (OR THEIR EQUIVALENT)
AND ANY OTHER CASH REMUNERATION OR REIMBURSEMENT PAYABLE BY THE COMPANY TO THE
EXECUTIVE SHALL BE DENOMINATED IN U.S. DOLLARS. ALL SUCH PAYMENTS AND
REIMBURSEMENTS, WHETHER FIXED (E.G., BASE SALARY,) OR VARIABLE (ANNUAL BONUSES,
LTIPS, ETC.) SHALL BE PAID IN U.S. DOLLARS, UNLESS THE EXECUTIVE CONSENTS, IN
WRITING, TO USE OF ANOTHER CURRENCY.


 


(G)           GOOD FAITH NEGOTIATIONS. NOTWITHSTANDING THE ABOVE, PRIOR TO THE
END OF THE 2008 CALENDAR YEAR, THE COMPANY AND THE EXECUTIVE AGREE TO
RE-EVALUATE THE TERM HEREOF, THE EXECUTIVE’S DUTIES HEREUNDER AND THE
EXECUTIVE’S COMPENSATION AND BENEFIT ARRANGEMENTS IN GOOD FAITH; PROVIDED,
HOWEVER, THAT ANY SUCH CHANGE SHALL BE IN WRITING SIGNED BY THE COMPANY AND THE
EXECUTIVE AND ANY SUCH CHANGE THAT IS DETRIMENTAL TO THE EXECUTIVE SHALL NOT
TAKE EFFECT PRIOR TO JANUARY 1, 2009.


 


5.             REIMBURSEMENT. THE EXECUTIVE SHALL BE REIMBURSED FOR ALL
DOCUMENTED BUSINESS RELATED EXPENSES. THE EXECUTIVE SHALL BE ENTITLED TO BE
REIMBURSED FOR FIRST-CLASS AIR FARE AND THE

 

6

--------------------------------------------------------------------------------


 


EXPENSES OF APPROPRIATE HOTEL ACCOMMODATIONS FOR BUSINESS TRAVEL, CONSISTENT
WITH PAST PRACTICE. THE EXECUTIVE SHALL BE REIMBURSED FOR THE COST OF
FIRST-CLASS AIR FARE FOR PERSONAL TRAVEL BETWEEN BERMUDA AND THE UNITED KINGDOM
FOR THE EXECUTIVE AND HIS SPOUSE CONSISTENT WITH PRIOR PRACTICE. ALL AMOUNTS
PAYABLE UNDER THIS PARAGRAPH 5 SHALL BE SUBJECT TO THE EXECUTIVE’S PRESENTMENT
TO THE COMPANY OF APPROPRIATE DOCUMENTATION. THE EXECUTIVE MAY NOT TRAVEL BY
MOTOR SCOOTER (OR SIMILAR TRANSPORT) AND, WHEN IN BERMUDA, SHALL TRAVEL BY CAR
OR TAXI SERVICE AT COMPANY EXPENSE.


 


6.             CONFIDENTIALITY


 


(A)           THE EXECUTIVE SHALL NOT, EITHER DURING THE CONTINUANCE OF HIS
EMPLOYMENT HEREUNDER (OTHERWISE THAN IN THE PROPER PERFORMANCE OF HIS DUTIES
HEREUNDER) OR AT ANY TIME AFTER THE TERMINATION THEREOF, DIVULGE TO ANY PERSON
WHOMSOEVER AND SHALL USE HIS REASONABLE ENDEAVORS TO PREVENT THE PUBLICATION OR
DISCLOSURE OF ANY TRADE SECRET OR OTHER CONFIDENTIAL INFORMATION CONCERNING THE
BUSINESS, FINANCES, ACCOUNTS, DEALINGS, TRANSACTIONS OR AFFAIRS OF THE COMPANY
OR ANY GROUP COMPANY OR OF ANY OF THEIR RESPECTIVE CLIENTS ENTRUSTED TO HIM OR
ARISING OR COMING TO HIS KNOWLEDGE DURING THE COURSE OF HIS EMPLOYMENT HEREUNDER
OR OTHERWISE; PROVIDED THAT THE FOREGOING SHALL NOT PREVENT OR LIMIT THE
EXECUTIVE FROM COMPLYING WITH ANY APPLICABLE LAW OR WITH THE DIRECTIVE OF ANY
COURT OR ADMINISTRATIVE BODY OR AGENCY HAVING THE LEGAL AUTHORITY TO .COMPEL
TESTIMONY FROM OR THE PRODUCTION OF DOCUMENTS BY THE EXECUTIVE. THE PROVISIONS
OF THIS PARAGRAPH 6(A) SHALL NOT APPLY TO ANY INFORMATION WHICH IS OR BECOMES
PUBLICLY KNOWN OTHER THAN AS A RESULT OF THE EXECUTIVE’S BREACH OF THIS
AGREEMENT.


 


(B)           THE EXECUTIVE SHALL UPON THE TERMINATION OF HIS EMPLOYMENT
HEREUNDER IMMEDIATELY DELIVER UP TO THE COMPANY ALL FEE SCHEDULES, LISTS OF
CLIENTS, CORRESPONDENCE AND OTHER DOCUMENTS, PAPERS AND PROPERTY BELONGING TO
THE COMPANY OR ANY GROUP COMPANY OR

 

7

--------------------------------------------------------------------------------


 


RELATED TO ANY OF THE MATTERS REFERRED TO IN PARAGRAPH (A) ABOVE WHICH MAY HAVE
BEEN PREPARED BY HIM OR HAVE COME INTO HIS POSSESSION IN THE COURSE OF HIS
EMPLOYMENT HEREUNDER AND SHALL NOT RETAIN ANY COPIES THEREOF.


 


7.             TERMINATION. THE EXECUTIVE’S EMPLOYMENT SHALL TERMINATE UPON:


 


(A)           THE EXECUTIVE’S DEATH; OR


 


(B)           THE EXECUTIVE BEING UNABLE TO PERFORM HIS DUTIES AND
RESPONSIBILITIES HEREUNDER DUE TO HIS DISABILITY (AS DEFINED BELOW). FOR
PURPOSES OF THIS AGREEMENT, THE TERM “DISABILITY” SHALL MEAN THAT THE EXECUTIVE
HAS BEEN UNABLE TO PERFORM THE DUTIES AND RESPONSIBILITIES REQUIRED OF HIM
HEREUNDER DUE TO A PHYSICAL AND/OR MENTAL DISABILITY FOR A PERIOD OF SIX (6)
CONSECUTIVE MONTHS OR FOR MORE THAN ONE HUNDRED EIGHTY (180) WORKING DAYS,
WHETHER OR NOT CONSECUTIVE, DURING ANY TWELVE (12) MONTH PERIOD; PROVIDED THAT
ANY SUCH PERIODS MAY BE EXTENDED AT THE SOLE DISCRETION OF THE BOARD. DURING
SUCH PERIOD OF DISABILITY, THE EXECUTIVE SHALL CONTINUE TO RECEIVE THE BASE
SALARY (LESS ANY COMPANY-PAID BENEFITS THAT HE RECEIVES, SUCH AS SHORT TERM
DISABILITY OR WORKERS COMPENSATION, DURING SUCH PERIOD); OR


 


(C)           THE TERMINATION OF THE EXECUTIVE’S EMPLOYMENT BY THE COMPANY FOR
“CAUSE”. FOR PURPOSES OF THIS AGREEMENT, “CAUSE” SHALL MEAN: (I) CONVICTION OF
AN OFFENSE (OTHER THAN A ROAD TRAFFIC OFFENSE OR OTHER NON-MATERIAL OFFENSE NOT
SUBJECT TO A CUSTODIAL SENTENCE; OR (II) WILLFUL GROSS NEGLIGENCE OR WILLFUL
GROSS MISCONDUCT BY THE EXECUTIVE IN CONNECTION WITH HIS EMPLOYMENT WITH THE
COMPANY OR A GROUP COMPANY WHICH CAUSES OR IS LIKELY TO CAUSE MATERIAL LOSS OR
DAMAGE TO THE COMPANY OR SUCH GROUP COMPANY; OR


 


(D)           THE RESIGNATION OF THE EXECUTIVE FOR “GOOD REASON”. FOR PURPOSES
OF THIS AGREEMENT “GOOD REASON” SHALL MEAN: (I) A DECREASE IN THE EXECUTIVE’S
BASE SALARY (EXCEPT AS

 

8

--------------------------------------------------------------------------------


 


AUTHORIZED UNDER PARAGRAPH 4 (A)) OR ANY MATERIAL DECREASE IN BONUS OPPORTUNITY;
(II) A MATERIAL DIMINUTION IN THE AUTHORITY, DUTIES OR RESPONSIBILITIES OF THE
EXECUTIVE’S POSITION WITH THE RESULT THAT THE EXECUTIVE MAKES A DETERMINATION IN
GOOD FAITH THAT HE CANNOT CONTINUE TO CARRY OUT HIS JOB IN SUBSTANTIALLY THE
SAME MANNER AS IT WAS INTENDED TO BE CARRIED OUT IMMEDIATELY BEFORE SUCH
DIMINUTION; (III) A RELOCATION OF THE COMPANY’S EXECUTIVE OFFICES FROM BERMUDA
WITHOUT THE EXECUTIVE’S CONSENT AS LONG AS THE EXECUTIVE IS CEO OF THE COMPANY;
AND (IV) A MATERIAL BREACH BY THE COMPANY OF THE TERMS OF THIS AGREEMENT OR OF
ANY AWARD UNDER THE LTIP; PROVIDED THAT THE EXECUTIVE SHALL HAVE PROVIDED
WRITTEN NOTICE TO THE COMPANY (ATTENTION OF AT LEAST TWO MEMBERS OF THE BOARD
OTHER THAN THE EXECUTIVE), SETTING FORTH THE ALLEGED GOOD REASON WITHIN 120 DAYS
OF THE EVENT, AND THE BREACH SHALL NOT HAVE BEEN CURED WITHIN THIRTY (30) DAYS
OF RECEIPT OF THE NOTICE.


 


(E)           THE TERMINATION OF THE EXECUTIVE’S EMPLOYMENT BY THE COMPANY
WITHOUT CAUSE; OR


 


(F)            THE RESIGNATION OF THE EXECUTIVE WITHOUT GOOD REASON.


 


8.             TERMINATION PAYMENTS AND BENEFITS.


 


(A)           IF THE EXECUTIVE’S EMPLOYMENT IS TERMINATED DURING THE TERM BY:
(I) REASON OF THE EXECUTIVE’S DEATH OR DISABILITY, (II) THE COMPANY FOR CAUSE
PURSUANT TO PARAGRAPH 7(C) OR (III) THE EXECUTIVE WITHOUT GOOD REASON PURSUANT
TO PARAGRAPH 7(F), THEN IN FULL SATISFACTION OF THE COMPANY’S OBLIGATIONS UNDER
THIS AGREEMENT, THE EXECUTIVE, HIS BENEFICIARIES OR ESTATE, AS APPROPRIATE,
SHALL BE ENTITLED TO RECEIVE (A) THE BASE SALARY PROVIDED FOR HEREIN UP TO AND
INCLUDING THE EFFECTIVE DATE OF TERMINATION, PRORATED ON A DAILY BASIS; (B)
PAYMENT FOR ANY ACCRUED, BUT UNUSED PAID HOLIDAY AS OF THE EFFECTIVE DATE OF
TERMINATION; AND (C) ANY REIMBURSEMENTS TO WHICH HE MAY BE ENTITLED UNDER
PARAGRAPH 5 OF THIS AGREEMENT.

 

9

--------------------------------------------------------------------------------


 


(B)           IF THE EXECUTIVE’S EMPLOYMENT IS TERMINATED DURING THE TERM BY:
(I) THE COMPANY WITHOUT CAUSE PURSUANT TO PARAGRAPH 7(E), OR (II) THE EXECUTIVE
FOR GOOD REASON PURSUANT TO PARAGRAPH 7(D), THEN IN FULL SATISFACTION OF THE
COMPANY’S OBLIGATIONS UNDER THIS AGREEMENT, THE EXECUTIVE, HIS BENEFICIARIES OR
ESTATE, AS APPROPRIATE, SHALL BE ENTITLED TO RECEIVE:  (A) AN AMOUNT EQUAL TO
THE BASE SALARY, BONUSES AND ANY PERFORMANCE SHARES OR OTHER LTIP AWARDS EARNED
BUT NOT PREVIOUSLY PAID THROUGH THE DATE OF TERMINATION; (B) PAYMENT FOR ANY
ACCRUED BUT UNUSED PAID HOLIDAY AS OF THE EFFECTIVE DATE OF TERMINATION; (C) ANY
REIMBURSEMENTS TO WHICH THE EXECUTIVE MAY BE ENTITLED UNDER PARAGRAPH 5 OF THIS
AGREEMENT; (D) AN AMOUNT EQUAL TO THE SUM OF THE BASE SALARY THEN IN EFFECT AND
THE ANNUAL TARGET BONUS (AS DETERMINED UNDER PARAGRAPH 4(B)) FOR THE YEAR DURING
WHICH THE TERMINATION OCCURS, MULTIPLIED BY THE GREATER OF (I) ONE (1), OR (II)
THE REMAINING NUMBER OF YEARS AND FRACTIONS THEREOF (WITH EACH FULL AND PARTIAL
MONTH COUNTING AS ONE-TWELFTH (1/12TH) OF A YEAR) IN THE TERM; (E) MEDICAL
BENEFIT CONTINUATION UNDER THE COMPANY’S MEDICAL PLAN FOR A PERIOD OF THREE (3)
YEARS FOLLOWING THE TERMINATION OF THE EXECUTIVE’S EMPLOYMENT AT THE COMPANY’S
EXPENSE AND THEREAFTER AT THE EXECUTIVE’S EXPENSE; (F) THE ACCELERATED VESTING
(TO 100% VESTED) OF UNVESTED STOCK OPTIONS, STOCK APPRECIATION RIGHTS (“SARS”)
AND RESTRICTED SHARE UNITS (“RSUS”), IF ANY, AWARDED TO EXECUTIVE UNDER THE LTIP
OR OTHERWISE; AND (G) PAYMENT WITH RESPECT TO ANY OUTSTANDING PERFORMANCE SHARES
PREVIOUSLY AWARDED TO THE EXECUTIVE, WITH PERFORMANCE MEASURED AT THE END OF THE
YEAR IN WHICH THE TERMINATION OCCURS AND WITH THE VALUATION OF SUCH PERFORMANCE
SHARES (IF PAID IN CASH) BASED ON THE AVERAGE OF THE LAST TEN (10) TRADING DAYS
OF THE YEAR IN WHICH THE TERMINATION OCCURS, PRO RATED FOR THE NUMBER OF MONTHS
WORKED FROM THE DATE OF GRANT UNTIL SUCH TERMINATION. IN ADDITION, THE EXECUTIVE
SHALL BE ENTITLED TO GROUP A BENEFITS UNDER THE MONTPELIER RE HOLDINGS SEVERANCE
PLAN, AS IN EFFECT ON THE DATE HEREOF (“SEVERANCE PLAN”), IF SUCH SEVERANCE PLAN
HAS

 

10

--------------------------------------------------------------------------------


 


BEEN ADOPTED AND IS THEN IN EFFECT; PROVIDED, HOWEVER, THAT SUCH GROUP A
BENEFITS SHALL BE APPLIED AGAINST AND SHALL REDUCE THE BENEFITS PAYABLE UNDER
THIS PARAGRAPH 8(B). IN ADDITION, IF THE EXECUTIVE’S EMPLOYMENT IS TERMINATED IN
ANY OF THE CIRCUMSTANCES COVERED BY THIS PARAGRAPH 8(B), THEN NOTWITHSTANDING
ANY PROVISION IN ANY COMPANY STOCK OPTION HELD BY THE EXECUTIVE TO THE CONTRARY,
THE EXECUTIVE SHALL BE ENTITLED TO EXERCISE ANY COMPANY STOCK OPTIONS DURING THE
TWO (2) YEAR PERIOD BEGINNING ON HIS DATE OF TERMINATION (BUT NOT BEYOND THE
EXPIRATION DATE OF THE OPTION). PAYMENT OF BENEFITS UPON TERMINATION UNDER
CLAUSES (D), (E), (F), AND (G) OF THIS PARAGRAPH 8(B) ARE SUBJECT TO AND
CONDITIONED UPON THE EXECUTIVE’S EXECUTION OF A SEPARATION AGREEMENT AND GENERAL
RELEASE WITHIN THE MEANING OF THE SEVERANCE PLAN.

 


9.             NON-RENEWAL OF AGREEMENT. IF THIS AGREEMENT IS NOT RENEWED AT THE
END OF THE TERM, BUT THE EXECUTIVE REMAINS AN ACTIVE MEMBER OF THE BOARD, THEN
SUCH SERVICE AS A BOARD MEMBER SHALL BE CONSIDERED CONTINUED EMPLOYMENT FOR
PURPOSES OF DETERMINING THE VESTING OF STOCK OPTIONS, SARS, RSUS AND PERFORMANCE
SHARES, AND THE EXECUTIVE SHALL REMAIN ENTITLED TO CONTINUING HEALTH COVERAGE
FOR HIMSELF AND HIS SPOUSE AT THE COMPANY’S EXPENSE. IF THIS AGREEMENT IS NOT
RENEWED AT THE END OF THE TERM AND THE EXECUTIVE IS REMOVED FROM THE BOARD
(OTHER THAN FOR CAUSE), OR IF FOLLOWING THE END OF THE TERM THE EXECUTIVE IS
REMOVED FROM THE BOARD (OTHER THAN FOR CAUSE) OR IS NOT REELECTED TO THE BOARD
(DESPITE HIS WILLINGNESS TO REMAIN AN ACTIVE MEMBER OF THE BOARD), THEN (I) THE
EXECUTIVE’S UNVESTED STOCK OPTIONS, SARS, RSUS AND PERFORMANCE SHARES SHALL
BECOME 100% VESTED, (II) THE EXECUTIVE SHALL HAVE TWO (2) YEARS FOLLOWING HIS
LAST DAY AS A MEMBER OF THE BOARD (BUT NOT BEYOND THE EXPIRATION DATE OF THE
OPTION) IN WHICH TO EXERCISE ANY OUTSTANDING STOCK OPTIONS (NOTWITHSTANDING ANY
PROVISION OF THE STOCK OPTIONS TO THE CONTRARY) AND (III) THE EXECUTIVE SHALL BE
ENTITLED TO PAYMENT WITH RESPECT TO OUTSTANDING PERFORMANCE SHARES PREVIOUSLY
AWARDED TO THE EXECUTIVE WITH PERFORMANCE

 

11

--------------------------------------------------------------------------------


 


MEASURED AT THE END OF THE YEAR IN WHICH HIS SERVICE AS A MEMBER OF THE BOARD
ENDS AND WITH THE VALUATION OF SUCH PERFORMANCE SHARES (IF PAID IN CASH) BASED
ON THE AVERAGE OF THE LAST TEN (10) TRADING DAYS OF SUCH YEAR, PRO RATED FOR THE
NUMBER OF DAYS BETWEEN THE DATE OF GRANT AND THE DATE THE EXECUTIVE’S SERVICE AS
A MEMBER OF THE BOARD ENDS.


 


10.           NON-COMPETITION.


 


(A)           DURING THE TERM, THE EXECUTIVE SHALL NOT WITHOUT THE CONSENT OF
THE BOARD DIRECTLY OR INDIRECTLY ENGAGE IN ANY OTHER BUSINESS OR BE CONCERNED OR
INTERESTED IN ANY OTHER BUSINESS OF A SIMILAR NATURE TO OR WHICH WOULD OR MIGHT
COMPETE WITH THE BUSINESS FOR THE TIME BEING CARRIED ON BY THE COMPANY OR ANY
GROUP COMPANY SAVE THAT HE MAY (BUT WITHOUT PREJUDICE TO PARAGRAPH 3) BE
INTERESTED AS A HOLDER OR BENEFICIAL OWNER OF NOT MORE THAN 5% OF ANY CLASS OF
STOCK, SHARES OR DEBENTURES IN ANY COMPANY (OTHER THAN THE COMPANY, IN WHICH
CASE, SUCH LIMIT SHALL NOT APPLY) WHOSE STOCK, SHARES OR DEBENTURES ARE LISTED
OR DEALT IN ON AN APPOINTED STOCK EXCHANGE (AS DEFINED IN THE COMPANIES ACT).


 


(B)           SINCE THE EXECUTIVE HAS OBTAINED IN THE COURSE OF HIS EMPLOYMENT
PRIOR TO THE DATE HEREOF AND IS LIKELY TO OBTAIN IN THE COURSE OF HIS EMPLOYMENT
HEREUNDER KNOWLEDGE OF THE TRADE SECRETS AND ALSO OTHER CONFIDENTIAL INFORMATION
IN REGARD TO THE BUSINESS OF THE COMPANY AND OF ANY GROUP COMPANY WITH WHICH HE
BECOMES ASSOCIATED, THE EXECUTIVE HEREBY AGREES WITH THE COMPANY THAT IN
ADDITION TO THE RESTRICTIONS CONTAINED IN PARAGRAPH (A) ABOVE, HE WILL NOT IN
BERMUDA, THE UNITED KINGDOM OR THE EUROPEAN ECONOMIC COMMUNITY:


 

(I)            DURING THE PERIOD OF 12 MONTHS FOLLOWING THE TERMINATION OF HIS
EMPLOYMENT HEREUNDER (HOWSOEVER CAUSED) EITHER ON HIS OWN ACCOUNT OR FOR ANY
OTHER PERSON, FIRM OR COMPANY DIRECTLY OR INDIRECTLY BE ENGAGED IN OR CONCERNED
WITH ANY

 

12

--------------------------------------------------------------------------------


 

BUSINESS OR UNDERTAKING WHICH IS ENGAGED IN OR CARRIES ON IN BERMUDA, THE UNITED
KINGDOM OR THE EUROPEAN ECONOMIC COMMUNITY ANY INSURANCE BUSINESS WHICH COMPETES
OR SEEKS TO COMPETE WITH THE BUSINESS CARRIED ON BY THE COMPANY OR ANY OTHER
GROUP COMPANY AT THE DATE OF TERMINATION.

 

(II)           DURING THE PERIOD OF 12 MONTHS FOLLOWING THE TERMINATION
AFORESAID EITHER ON HIS OWN ACCOUNT OR FOR ANY OTHER PERSON, FIRM OR COMPANY
DIRECTLY OR INDIRECTLY SOLICIT, INTERFERE WITH OR ENDEAVOR TO ENTICE AWAY FROM
THE COMPANY OR ANY GROUP COMPANY THE CUSTOM OF ANY PERSON, FIRM OR COMPANY WHO
AT THE DATE OF TERMINATION AFORESAID OR WHO IN THE PERIOD OF 12 MONTHS
IMMEDIATELY PRIOR TO SUCH DATE WAS A CUSTOMER OR CLIENT OF OR IN THE HABIT OF
DEALING WITH THE COMPANY OR ANY GROUP COMPANY OR WHO AT SUCH DATE WAS TO HIS
KNOWLEDGE NEGOTIATING WITH THE COMPANY OR ANY GROUP COMPANY IN RELATION TO ALL
OR PART OF ITS BUSINESS.

 

(III)          DURING THE PERIOD OF 12 MONTHS FOLLOWING THE TERMINATION
AFORESAID EITHER ON HIS OWN ACCOUNT OR FOR ANY OTHER PERSON, FIRM OR COMPANY
SOLICIT THE SERVICES OF OR ENDEAVOR TO ENTICE AWAY FROM THE COMPANY OR ANY GROUP
COMPANY ANY DIRECTOR, EMPLOYEE OR CONSULTANT OF THE COMPANY OR ANY GROUP COMPANY
(WHETHER OR NOT SUCH PERSON WOULD COMMIT ANY BREACH OF HIS CONTRACT OF
EMPLOYMENT OR ENGAGEMENT BY REASON OF LEAVING THE SERVICE OF SUCH COMPANY) NOR
SHALL THE EXECUTIVE KNOWINGLY EMPLOY OR AID OR ASSIST IN OR PROCURE THE
EMPLOYMENT BY ANY OTHER PERSON, FIR OR COMPANY OF ANY SUCH PERSON.

 


(C)           WHILE THE RESTRICTIONS AFORESAID ARE CONSIDERED BY THE PARTIES TO
BE REASONABLE IN ALL THE CIRCUMSTANCES, IT IS AGREED THAT IF ANY OF SUCH
RESTRICTIONS SHALL, TAKEN TOGETHER, BE ADJUDGED TO GO BEYOND WHAT IS REASONABLE
IN ALL THE CIRCUMSTANCES FOR THE PROTECTION OF THE

 

13

--------------------------------------------------------------------------------


 


LEGITIMATE INTERESTS OF THE COMPANY OR ANY GROUP COMPANY BUT WOULD BE ADJUDGED
REASONABLE IF PART OF THE WORDING THEREOF WERE DELETED OR MODIFIED THE SAID
RESTRICTIONS SHALL APPLY WITH SUCH WORDS DELETED OR MODIFIED.


 


(D)           THE EXECUTIVE HEREBY AGREES THAT HE WILL AT THE REQUEST AND AT THE
COST OF THE COMPANY ENTER INTO A DIRECT AGREEMENT OR UNDERTAKING WITH ANY GROUP
COMPANY WHEREBY HE WILL ACCEPT RESTRICTIONS AND PROVISIONS CORRESPONDING TO THE
RESTRICTIONS AND PROVISIONS HEREIN CONTAINED (OR SUCH OF THEM AS MAY BE
APPROPRIATE IN THE CIRCUMSTANCES) IN RELATION TO SUCH SERVICES AND SUCH AREA AND
FOR SUCH PERIOD AS SUCH COMPANY OR COMPANIES MAY REASONABLY REQUIRE FOR THE
PROTECTION OF ITS OR THEIR LEGITIMATE INTERESTS PROVIDED THAT HE TERMS OF SUCH
RESTRICTIONS AND PROVISIONS WILL NOT BE MORE ONEROUS THAN THE RESTRICTIONS AND
PROVISIONS OF THIS AGREEMENT.


 


11.           SUCCESSORS. THE EXECUTIVE’S PERFORMANCE HEREUNDER IS PERSONAL TO
THE EXECUTIVE AND SHALL NOT BE ASSIGNABLE BY THE EXECUTIVE. THE COMPANY MAY AT
ANY TIME AND FROM TIME TO TIME DELEGATE ITS POWER AND AUTHORITY UNDER THIS
AGREEMENT TO ANY GROUP COMPANY AND SUCH DELEGATION (OR THE REVOCATION THEREOF)
SHALL BE EFFECTIVE UPON THE COMPANY’S GIVING WRITTEN NOTICE OF THE SAME TO THE
EXECUTIVE. THE COMPANY MAY ASSIGN THIS AGREEMENT TO ANY GROUP COMPANY OR TO ANY
SUCCESSOR TO ALL OR SUBSTANTIALLY ALL OF THE BUSINESS AND/OR ASSETS OF THE
COMPANY, WHETHER DIRECTLY OR INDIRECTLY, BY PURCHASE, MERGER, CONSOLIDATION,
ACQUISITION OF STOCK, OR OTHERWISE. THIS AGREEMENT SHALL INURE TO THE BENEFIT OF
AND BE BINDING UPON THE COMPANY AND ITS SUCCESSORS AND ASSIGNS.


 


12.           LEGAL EXPENSES. THE COMPANY WILL PAY OR REIMBURSE THE EXECUTIVE
FOR ALL COSTS AND EXPENSES (INCLUDING COURT COSTS AND ATTORNEY’S FEES) INCURRED
BY THE EXECUTIVE AS A RESULT OF ANY CLAIM, ACTION OR PROCEEDING ARISING OUT OF,
OR CHALLENGING THE VALIDITY, OR ENFORCEABILITY OF, THIS

 

14

--------------------------------------------------------------------------------


 


AGREEMENT OR ANY PROVISION HEREOF OR ANY BENEFIT OR AWARD CONTEMPLATED HEREIN,
BUT ONLY IF THE EXECUTIVE IS THE PREVAILING PARTY, IN WHOLE OR IN SIGNIFICANT
PART, WITH RESPECT TO SUCH CLAIM, ACTION OR PROCEEDING. THE EXECUTIVE WILL PAY
OR REIMBURSE THE COMPANY FOR ALL COSTS AND EXPENSES (INCLUDING COURT COSTS AND
ATTORNEY’S FEES) INCURRED BY COMPANY AS A RESULT OF ANY CLAIM, ACTION OR
PROCEEDING ARISING OUT OF, OR CHALLENGING THE VALIDITY, OR ENFORCEABILITY OF,
THIS AGREEMENT OR ANY PROVISION HEREOF OR ANY BENEFIT OR AWARD CONTEMPLATED
HEREIN, BUT ONLY IF THE COMPANY IS THE PREVAILING PARTY, IN WHOLE OR IN
SIGNIFICANT PART, WITH RESPECT TO SUCH CLAIM, ACTION OR PROCEEDING.


 


13.           SURVIVAL OF OPERATIVE SECTIONS. THE EXPIRATION OR TERMINATION OF
THIS AGREEMENT HOWSOEVER ARISING SHALL NOT OPERATE TO AFFECT SUCH OF THE
PROVISIONS HEREOF AS ARE EXPRESSED OR INTENDED TO REMAIN IN FULL FORCE AND
EFFECT NOTWITHSTANDING SUCH TERMINATION.


 


14.           MISCELLANEOUS.


 


(A)           WAIVER; AMENDMENT. THE FAILURE OF A PARTY TO ENFORCE ANY TERM,
PROVISION, OR CONDITION OF THIS AGREEMENT AT ANY TIME OR TIMES SHALL NOT BE
DEEMED A WAIVER OF THAT TERM, PROVISION, OR CONDITION FOR THE FUTURE, NOR SHALL
ANY SPECIFIC WAIVER OF A TERM, PROVISION, OR CONDITION AT ONE TIME BE DEEMED A
WAIVER OF SUCH TERM, PROVISION, OR CONDITION FOR ANY FUTURE TIME OR TIMES. THIS
AGREEMENT MAY BE AMENDED OR MODIFIED ONLY BY A WRITING SIGNED BY BOTH PARTIES
HERETO.


 


(B)           GOVERNING LAW; JURISDICTION. THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF BERMUDA AND THE PARTIES IRREVOCABLY
SUBMIT TO THE NON-EXCLUSIVE JURISDICTION OF THE COURTS OF BERMUDA.

 

15

--------------------------------------------------------------------------------


 


(C)           PARAGRAPH CAPTIONS. PARAGRAPH AND OTHER CAPTIONS CONTAINED IN THIS
AGREEMENT ARE FOR REFERENCE PURPOSES ONLY AND ARE IN NO WAY INTENDED TO
DESCRIBE, INTERPRET, DEFINE OR LIMIT THE SCOPE, EXTENT OR INTENT OF THIS
AGREEMENT OR ANY PROVISION HEREOF.


 


(D)           SEVERABILITY. EACH PROVISION OF THIS AGREEMENT IS INTENDED TO BE
SEVERABLE. IF ANY TERM OR PROVISION HEREOF IS ILLEGAL OR INVALID FOR ANY REASON
WHATSOEVER, SUCH ILLEGALITY OR INVALIDITY SHALL NOT AFFECT THE VALIDITY OF THE
REMAINDER OF THIS AGREEMENT.


 


(E)           INTEGRATED AGREEMENT. THIS AGREEMENT CONSTITUTES THE ENTIRE
UNDERSTANDING AND AGREEMENT BETWEEN THE PARTIES HERETO WITH RESPECT TO THE
SUBJECT MATTER HEREOF, AND SUPERSEDES ALL PRIOR AGREEMENTS, UNDERSTANDINGS,
MEMORANDA, TERM SHEETS, CONVERSATIONS AND NEGOTIATIONS. THERE ARE NO AGREEMENTS,
UNDERSTANDINGS, RESTRICTIONS, REPRESENTATIONS OR WARRANTIES BETWEEN THE PARTIES
OTHER THAN THOSE SET FORTH HEREIN OR HEREIN PROVIDED FOR NOTWITHSTANDING THE
FOREGOING, NOTHING IN THIS AGREEMENT SHALL REDUCE OR DIMINISH THE EXECUTIVE’S
RIGHTS UNDER ANY EMPLOYEE BENEFIT PLAN IN WHICH HE IS A PARTICIPANT OR UNDER ANY
STOCK OPTION, SAR, RSU, PREFERRED SHARE (OR SIMILAR COMPENSATORY AWARD) GRANTED
TO THE EXECUTIVE BY THE COMPANY (OR ANY GROUP COMPANY) BEFORE, ON OR AFTER THE
EFFECTIVE DATE.


 


(F)            INTERPRETATION; COUNTERPARTS.


 

(I)            NO PROVISION OF THIS AGREEMENT IS TO BE INTERPRETED FOR OR
AGAINST ANY PARTY BECAUSE THAT PARTY DRAFTED SUCH PROVISION.

 

(II)           FOR PURPOSES OF THIS AGREEMENT: “HEREIN, “HEREBY,” “HEREOF”,
“HEREINAFTER,” “HEREWITH,” “HEREAFTER” AND “HEREINAFTER” REFER TO THIS AGREEMENT
IN ITS ENTIRETY, AND NOT TO ANY PARTICULAR PARAGRAPH.

 

16

--------------------------------------------------------------------------------


 

(III)          REFERENCES TO STATUTORY PROVISIONS SHALL BE CONSTRUED AS
REFERENCES TO THOSE PROVISIONS AS AMENDED OR RE-ENACTED OR AS THEIR APPLICATION
IS MODIFIED BY OTHER PROVISIONS FROM TIME TO TIME AND SHALL INCLUDE REFERENCES
TO ANY PROVISIONS OF WHICH THEY ARE RE-ENACTMENTS (WHETHER WITH OR WITHOUT
MODIFICATION).

 

(IV)          REFERENCES TO THE SINGULAR SHALL INCLUDE THE PLURAL AND VICE VERSA
AND REFERENCES TO THE MASCULINE SHALL INCLUDE THE FEMININE AND/OR NEUTER AND
VICE VERSA.

 

(V)           REFERENCES TO PERSONS SHALL INCLUDE COMPANIES, PARTNERSHIPS,
ASSOCIATIONS AND BODIES OF PERSONS, WHETHER INCORPORATED OR UNINCORPORATED.

 


(G)           THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS, EACH
OF WHICH SHALL BE DEEMED AN ORIGINAL, AND ALL OF WHICH SHALL CONSTITUTE ONE AND
THE SAME INSTRUMENT.


 


(H)           UNTRUE STATEMENTS. THE EXECUTIVE SHALL NOT KNOWINGLY AT ANY TIME
MAKE ANY UNTRUE STATEMENT IN RELATION TO THE COMPANY OR ANY GROUP COMPANY AND IN
PARTICULAR SHALL NOT AFTER THE DETERMINATION OF HIS EMPLOYMENT HEREUNDER
WRONGFULLY REPRESENT HIMSELF AS BEING EMPLOYED BY OR CONNECTED WITH THE COMPANY
OR ANY GROUP COMPANY.


 


(I)            NOTICES. ALL NOTICES AND OTHER COMMUNICATIONS HEREUNDER SHALL BE
IN WRITING AND SHALL BE DEEMED TO HAVE BEEN DULY GIVEN IF DELIVERED BY HAND
DELIVERY, OR BY FACSIMILE (WITH CONFIRMATION OF TRANSMISSION), OR BY OVERNIGHT
COURIER, OR BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE
PREPAID, IN EACH CASE ADDRESSED AS FOLLOWS:

 

17

--------------------------------------------------------------------------------


 

If to the Executive:

Anthony Taylor

 

94 Pitt’s Bay Road

 

P.O. Box HM 2079

 

Pembroke HM HX

 

Bermuda

 

 

with copies to:

Mark S. Wintner

 

Stroock & Stroock & Lavan LLP

 

180 Maiden Lane

 

New York, NY 10038

 

 

If to the Company:

Montpelier Re Holdings, Ltd.

 

Montpelier Re House

 

94 Pitt’s Bay Road

 

Pembroke HM HX

 

Bermuda

 

 

with copies to:

 

 

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Any such notice given by post shall be deemed to
have been served on the second week day after dispatch (public holidays
excepted) and any notice so given by hand shall be deemed to have been served
when delivered if delivered during normal business hours or, if delivered
outside such hours, at the next time after delivery when normal business hours
commence.

 


(J)            NO LIMITATIONS. THE EXECUTIVE REPRESENTS HIS EMPLOYMENT BY THE
COMPANY HEREUNDER DOES NOT CONFLICT WITH, OR BREACH ANY CONFIDENTIALITY,
NON-COMPETITION OR OTHER AGREEMENT TO WHICH HE IS A PARTY OR TO WHICH HE MAY BE
SUBJECT.

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement as of
the date first above written.

 

 

MONTPELIER RE HOLDINGS LTD.

EXECUTIVE

 

 

 

 

/s/ Thomas G.S. Busher

 

/s/ Anthony Taylor

 

    Executive Vice President and

 

    Chief Operating Officer

 

 

19

--------------------------------------------------------------------------------